
	
		I
		112th CONGRESS
		2d Session
		H. R. 5530
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Young of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on certain woven
		  fabrics of synthetic staple fibers, containing 85 percent or more by weight of
		  polyester staple fibers.
	
	
		1.Certain woven fabrics of
			 synthetic staple fibers, containing 85 percent or more by weight of polyester
			 staple fibers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Certain woven fabrics of synthetic staple fibers, containing 85
						percent or more by weight of polyester staple fibers (provided for in
						subheading 5512.19.00 )FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
